 Case 2:20-cv-00029-JRG Document 23 Filed 05/29/20 Page 1 of 6 PageID #: 115




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 VARTA MICROBATTERY GMBH,

                Plaintiff,                           Civil Action No. 2:20-cv-00029-JRG

        v.                                           JURY TRIAL DEMANDED

 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                Defendant.


                  JOINT MOTION TO CONSOLIDATE PROCEEDINGS

       Plaintiff VARTA Microbattery GmbH (“VARTA”) and Defendant Samsung Electronics

America, Inc. (“SEA”) respectfully and jointly move this Court pursuant to Fed. R. Civ. P. 42(a)(2)

to consolidate this case with a previously consolidated case, VARTA Microbattery GmbH v. Costco

Wholesale Corp., et al., 2:20-cv-00051-JRG, also pending before this Court. Consolidation of

these cases for all pretrial issues is appropriate because they involve overlapping issues of law and

fact including with respect to claim construction. Accordingly, placing these cases on the same

pretrial schedule will promote judicial and party efficiency.

       VARTA and SEA have conferred with the Defendants in the Costco case and they do not

oppose consolidating these actions.

                             Background and Status of the Lawsuits

       On February 5, 2020, VARTA filed its Complaint against SEA in the instant action alleging

infringement of three patents, U.S. Patent 9,153,835 (“the ’835 Patent), U.S. Patent 9,496,581

(“the ’581 Patent”), and U.S. Patent 9,799,913 (“the ’913 Patent”). The accused products are


                                                 1
    Case 2:20-cv-00029-JRG Document 23 Filed 05/29/20 Page 2 of 6 PageID #: 116




wireless earphones containing microbatteries made, sold, offered for sale, and/or imported into the

United States by SEA under the tradename Galaxy Buds®. This lawsuit was assigned docket no.

2:20-cv-00029.

         On February 24, 2020, VARTA filed separate Complaints against Amazon.com Inc.

(“Amazon”), Best Buy Co., Inc. (“Best Buy”), and Costco Wholesale Corporation (“Costco”).

Those cases respectively are VARTA Microbattery GmbH v. Amazon.com, Inc.,.2:20-cv-00052,

VARTA Microbattery GmbH v. Best Buy Co., Inc.. 2:20-cv-00054, 1 and VARTA Microbattery

GmbH v. Costco Wholesale Corp., 2:20-cv-00051. The Amazon and Costco Complaints allege

infringement of the ’835 Patent, ’581 Patent, and ’913 Patent by virtue of the sale, offer to sell,

and/or importation into the United States of Galaxy Bud earphones including microbatteries

manufactured by EVE Energy. The Best Buy Complaint likewise alleges infringement of the ’835

Patent, ’581 Patent, and ’913 Patent based on the sale, offers to sell, and/or importation of the

Galaxy Bud earphones with EVE microbatteries. The Best Buy Complaint additionally alleges

infringement of the’835 Patent, ’581 Patent, and ’913 Patent and an additional VARTA Patent,

U.S. Patent 9,799,858 (“the ’858 Patent”) based on Best Buy activities regarding a JBuds earphone

made by PEAG, LLC, d/b/a JLab Audio, which earphone contains a microbattery made by Mic-

Power.

         On March 4, 2020, VARTA filed a Complaint against PEAG alleging infringement by

virtue of its activities regarding JBud earphones that contain the infringing Mic-Power

microbatteries. VARTA Microbattery GmbH v. PEAG, LlC d/b/a JLab Audio, was assigned docket

no. 2:20-cv-00071-JRG.




1
 The Parties have since substituted Best Buy Stores, LP; Best Buy.com LLC; and Best Buy Texas.com LLC for
Best Buy Co. Inc. See, e.g., Dkt. Nos. 14 and 19 in 2:20-cv-00054.


                                                      2
    Case 2:20-cv-00029-JRG Document 23 Filed 05/29/20 Page 3 of 6 PageID #: 117




         On April 16, 2020, the Court consolidated the Amazon case with the Costco case,

identifying the Costco case, 2:20-cv-00051-JRG, as the lead case. 2

         On May 4, 2020, VARTA filed a Complaint against Audio Partnership PLC and its

subsidiary Audio Partnership LLC, alleging infringement based on activities regarding a

Melomania earphone that contains the infringing Mic-Power microbattery. That case is VARTA

Microbattery GmbH v. Audio Partnership, LLC et al., 2:20-cv-00138-JRG.

         On May 7, 2020, the Court thereafter consolidated the Audio Partnership, Best Buy, and

PEAG cases with earlier consolidated Costco case. The SEA case has not been consolidated with

the Costco case to date.

         On May 18, 2020, the Court held scheduling conferences in the SEA case and the

consolidated Costco case. The Court also provided to the parties proposed Docket Control Orders

for each action. While largely aligned, the two Docket Control Orders differ with respect to the

claim construction schedules.          The claim construction hearing for the SEA case is presently

scheduled for December 15, 2020 before Magistrate Judge Payne. The claim construction hearing

for the consolidated Costco case is scheduled to occur on January 15, 2021 before this Court. The

parties have met and conferred and agree that these cases should proceed under a consolidated

schedule.

                                 Further Consolidation is Appropriate

         Federal Rule of Civil Procedure 42(a) provides that [i]f cases involve a common question

of law or fact, a court may … (2) consolidate the actions; or (3) issue any other orders to avoid

unnecessary cost or delay.” Fed. R. Civ. P. 42(a). “Consolidating cases for pretrial matters furthers

convenience and economy in administration.” Vantage Point Tech., Inc. v. Amazon.com, Inc., No.


2
 The case against Costco and Amazon have since been stayed as to those parties. See, e.g., Dkt. No. 36 in 2:20-cv-
00051.


                                                        3
 Case 2:20-cv-00029-JRG Document 23 Filed 05/29/20 Page 4 of 6 PageID #: 118




13-cv-909, 2015 WL 123593, at *3 (E.D. Tex. Jan. 6, 2015). Because the SEA case and the

consolidated Costco case are already substantially aligned in terms of the overlapping issues

involved and the overall schedules currently proposed, the SEA case should be consolidated with

the Costco case for all pretrial issues including claim construction.

       The asserted patents and the accused products involve the same technology area. It is

anticipated that the claim construction issues will be similar. Accordingly, for efficiency and

consistency, those issues should all be addressed through the same claim construction proceeding.

       Both cases are in the early stages. The docket control orders proposed by the Court provide

the same due dates and deadlines for fact and expert discovery, dispositive motions, pretrial

disclosures and trial. The discovery order being developed between the parties provides for

common interrogatories and requests for admission propounded by VARTA to the Defendants in

all cases and from the Defendants collectively to VARTA such that discovery in both cases will

significantly overlap. The parties also are working to ensure that witnesses will only be deposed

once across all the cases. The only difference between the schedules for the SEA and Costco cases

is claim construction, and it would be reasonable to align those dates as well.

       Finally, by consolidating the SEA and Costco cases for claim construction, the Court will

only receive one set of briefs, will only need to hold one Markman hearing, and will only need to

issue one opinion. Accordingly, consolidation will conserve judicial and party resources with no

apparent prejudice to any party.

                                            Conclusion

       To promote efficiency and consistency, VARTA and SEA respectfully request that the

present case be consolidated with the Costco case for all pretrial issues including claim

construction. A proposed order is submitted herewith for consideration by the Court.




                                                 4
Case 2:20-cv-00029-JRG Document 23 Filed 05/29/20 Page 5 of 6 PageID #: 119




Dated: May 29, 2020                 Respectfully submitted,

/s/ Stephen A. Marshall             /s/ Andrew W. Stinson
Thomas H. Reger II                  H. Michael Hartmann (admitted pro hac vice)
TX Bar No. 24032992                 IL State Bar No. 1146130
reger@fr.com                        Wesley O. Mueller (admitted pro hac vice)
FISH & RICHARDSON P.C.              IL State Bar No. 6199650
1717 Main Street, Suite 5000        Robert T. Wittmann (admitted pro hac vice)
Dallas, TX 75201                    IL State Bar No. 6273264
Telephone: (214) 747-5070           J. Karl Gross (admitted pro hac vice)
Facsimile: (214) 747-2091           IL State Bar No. 6275041
                                    LEYDIG, VOIT & MAYER, LTD.
Michael J. McKeon                   Two Prudential Plaza
D.C. Bar No. 459780                 180 North Stetson Avenue, Suite 4900
mckeon@fr.com                       Chicago, IL 60601
Stephen A. Marshall                 312-616-5600
D.C. Bar No. 1012870                312-616-5700 fax
smarshall@fr.com                    mhartmann@leydig.com
FISH & RICHARDSON P.C.              wmueller@leydig.com
1000 Maine Avenue, SW Suite 1000    bwittmann@leydig.com
Washington, DC 20024                kgross@leydig.com
Telephone: (202) 783-5070
Facsimile: (202) 783-2331           Andrew W. Stinson
                                    State Bar No. 24028013
Melissa R. Smith                    RAMEY & FLOCK, PC
Texas State Bar No. 24001351        100 E. Ferguson Street, Suite 404
Melissa@gillamsmithlaw.com          Tyler, TX 75702
GILLAM & SMITH LLP                  903-597-3301
303 South Washington Avenue         903-597-2413 fax
Marshall, Texas 75670               andys@rameyflock.com
Telephone: (903) 934-8450
Facsimile: (903) 934-9257           Attorneys for VARTA Microbattery GmbH

Attorneys for Defendant Samsung
Electronics America, Inc.




                                     5
 Case 2:20-cv-00029-JRG Document 23 Filed 05/29/20 Page 6 of 6 PageID #: 120




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on May 29, 2020, a true and correct copy of the foregoing

document was served on all attorneys of record who have consented to electronic service via the

Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                               /s/ Andrew W. Stinson
                                               Andrew W. Stinson




                                              6
